

114 S2529 IS: To amend the Richard B. Russell National School Lunch Act to require that the Buy American purchase requirement for the school lunch program include fish harvested within United States waters, and for other purposes.
U.S. Senate
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2529IN THE SENATE OF THE UNITED STATESFebruary 10, 2016Mr. Sullivan (for himself, Ms. Cantwell, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to require that the Buy American purchase
			 requirement for the school lunch program include fish harvested within
			 United States waters, and for other purposes.
	
 1.Domestic fish required for National School Lunch ProgramSection 12(n)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(n)(1)) is amended—
 (1)in subparagraph (A), by striking and at the end; (2)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (C)when used in the context of a fish or fish product, a fish or fish product that substantially contains—
 (i)fish (including tuna) harvested within— (I)a State;
 (II)the District of Columbia; or (III)the Exclusive Economic Zone of the United States, as described in Presidential Proclamation 5030 (48 Fed. Reg. 10605; March 10, 1983); or
 (ii)tuna harvested by a United States flagged vessel..